DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the RCE filed on 11/26/2021.
Claims 1, 4-6, 10, and 12 have been amended and are hereby entered.
Claims 1-13 are currently pending and have been examined.
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2021 has been entered.
International Priority
	The ADS filed on 05/29/2019 properly claims the priority of JP 2018-111822, filed on 06/12/2018.  JP 2018-111822 supports all claims as presently filed; therefore, all claims are granted an effective filing date of 06/12/2018.  
Response to Applicant’s Arguments
Objections

Claim Rejections – 35 USC § 101
	Applicant’s arguments regarding the 101 analysis have been considered and are unpersuasive.
Applicant’s arguments regarding 101 are largely repeated from those advanced in the previous amendment, with some additional details as to Applicant’s reasoning.  These arguments fail for essentially the same reasons as explained in the previous Office Action.  Applicant’s assertion that the claims as a whole embody an improvement to computer functionality or other technology under MPEP 2106.05(a) is unpersuasive because, despite Applicant’s attempts to tie the improvements to the claimed additional elements (e.g., a server, sensor, accommodation vehicle), these additional elements are not themselves improved by the invention.  Rather, the improvements are directed to an abstract concept, such as the ensuring of compliance with contractual terms (e.g., of a rental agreement for an accommodation vehicle).  The recited additional elements are not the subject of these improvements, but rather merely facilitate the performance of the improvements.  These additional elements are used in the claim to automate otherwise manual activity, something long held to be insufficient for integration into a practical application.  Mere automation of a manual process is insufficient to show such an improvement (see Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) and LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016)).  Additionally, 
	Applicant also appears to argue that the claims are not directed to a judicial exception under Step 2A, Prong Two, asserting that “[a]lthough the claimed features involve human persons (e.g., the persons are located in the vehicle), the claims are directed to the server and the communications/determinations made between the vehicle and the server.”  Examiner disagrees.  As with previously presented arguments, this argument again misapprehends the standards for recitation of a mental process.  The test for this particular type of abstract idea is whether, but for any recited generic computer components, the recited functions may be carried out in the human mind or with the aid of pen and paper (Examiner’s emphasis).  See MPEP 2106.04(a)(2)(III).  Similarly, recitation of a certain method of organizing human activity is not based on the number of people involved in the step.  See MPEP 2106.04(a)(2)(II):  “It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-groupings.”  For example, an activity falling within the subcategory of commercial or legal interactions is not based on the number of people involved in the step.  Similarly, these features are irrelevant as to whether a mathematical concept is disclosed.
	Finally, Applicant argues that “[t]he claimed features, as shown above, control access to and/or usage of a vehicle (or vehicles) based on whether the number of persons/guests within the vehicle exceeds the predetermined minimum,” asserting that “[t]his allows the accommodation vehicle management apparatus (server) to control access to and/or usage of 
Firstly, as discussed in the interview of 11/02/2021, such control of a vehicle is not embodied in the claim language.  As then explained, the “generate and output an allowance control signal…” step as drafted, under its broadest reasonable interpretation, merely indicates a notification that the conditions described elsewhere in the claim has been met.  As discussed in said interview, specifying the actual control of a vehicle or some aspect thereof in response to the previous determination (even if such control was actually embodied in the claims) does not appear to be supported by the specification of the present invention, which seemingly contains only vague statements regarding an outputted signal indicating whether or not accommodation may be provided and similar.  
Secondly, Examiner notes that the argument that the allowance control signal “control[s] access to and/or usage of a vehicle (or vehicles) based on…” (which is not embodied by the claim language as discussed above) is additionally inconsistent with the claim language that proceeds the “generate and output an allowance control signal” step, in that the sensor-based determination upon which the control signal generation/output is based is explicitly performed based on an acquired number of guests already located in the accommodation vehicle.  In other words, these guests must have access to the accommodation vehicle prior to the generation and output of the signal, and as such this assertion of access control does not make sense with the present claim language.

Claim Rejections – 35 USC § 103
	Applicant’s arguments regarding the 103 analysis are based solely on the presence of the amendments submitted in the AFCP request filed 10/21/2021, and as such need not be addressed here.  See updated 103 rejections below for more information.  
Claim Interpretation
Claim 2 contains the following limitation:  “wherein the processor is further configured to receive in advance a notification of the number of guests who are to utilize the accommodation vehicle by using bedding, through an input/output device provided in the accommodation vehicle.”  In light of how this language would be interpreted by a person of ordinary skill at the time of filing, “in advance” is interpreted to indicate that the information regarding the planned number of guests is received prior to the time at which the reservation of the accommodation vehicle is to begin.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claims 1, 10, and 12, the limitation of generate and output an allowance control signal controlling usage of the lodging in the accommodation vehicle to the accommodation vehicle through the transmitter/receiver in response to determining that the actual number of guests in the accommodation vehicle is less than or equal to the 
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of an accommodation vehicle configured to house one or more guests to stay overnight; an accommodation vehicle management apparatus comprising a transmitter/receiver configured to communicate with an accommodation vehicle where one or more guests may stay overnight; a processor including hardware, wherein the processor is configured to perform various functions; and a sensor located in the accommodation vehicle.  An accommodation vehicle management apparatus comprising a transmitter/receiver configured to communicate with an accommodation vehicle where one or more guests may stay overnight and a processor including hardware, wherein the processor is configured to perform various functions; and a sensor located in the accommodation vehicle amount to no more than merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  An accommodation vehicle configured to house one or more guests to stay overnight amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claims are therefore directed to an abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more 
Claims 2-9, 11, and 13, describing various additional limitations to the device of Claim 1, system of Claim 10, or product of Claim 12, amount to substantially the same unintegrated abstract idea as Claim 1, 10, or 12 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  
Claim 2 discloses an advanced notification of the planned number of guests (an abstract idea in the form of a certain method of organizing human activity), a determination of whether the actual number of guests present is greater than the planned number of guests (an abstract idea in the form of a mental process and mathematical concept), and requesting a confirmation of the planned number of guests when the actual number of guests is greater than the planned number of guests (an additional element in the form of a certain method of organizing human activity), which do not integrate the claim into a practical application.  
Claim 3 discloses receiving a reply in response to the request of Claim 2 (insignificant extra-solution activity in the form of mere data gathering), which does not integrate the claim into a practical application.  The limitation categorized as insignificant extra-solution activity is further found to be well-understood, routine, and conventional as receiving or transmitting data over a network, e.g., using the internet to gather data (see MPEP 2106.05(d)).
Claim 4 discloses the receipt of nationality information for each of the planned guests (an abstract idea in the form of a certain method of organizing human activity), a determination of whether any of said guests are not native to the country in which the accommodation vehicle exists (an abstract idea in the form of a mental process), and requesting the submission of passport information for any of said guests not native to said country (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.
Claim 5 discloses a determination of the language used by said non-native guest(s) of Claim 4 (an abstract idea in the form of a mental process), which does not integrate the claim into a practical application.
Claim 6 discloses sending a notification that the actual number of guests is greater than the planned number of guests when that is the case (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.
Claim 7 discloses receiving boarding/alighting location information from a renter (an abstract idea in the form of a certain method of organizing human activity), selecting a parking space based on this location information (an abstract idea in the form of a mental process), developing an operation plan for use of the vehicle taking power or fuel consumption into account (an abstract idea in the form of a mental process), selecting an accommodation vehicle based on said operational plan (an abstract idea in the form of a mental process), calculating a rental fee based on said operational plan (an abstract idea in the form of a mental process and mathematical concept), transmitting 
Claims 8-9, 11, and 13 disclose wherein a predetermined number of guests allowed to use an accommodation vehicle is determined in compliance with the laws, ordinances, or regulations of the relevant location (merely narrowing the field of use), which does not integrate the claims into practical applications.
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mico Latta, Inc. (JP 2017-191371A, a translation of which was supplied in the IDS dated 05/29/2019) (hereafter, “Mico Latta”) in view of Torrenegra (PGPub 20090287596) (hereafter, “Torrenegra”) and Rakah et al (PGPub 20180211541) (hereafter, “Rakah”).  
Regarding Claims 1, 10, and 12, Mico Latta discloses the following limitations:
A vehicle management apparatus (¶ 0044; Fig. 2; electronic control circuit unit); and 
a processor comprising hardware, the processor being configured to perform various tasks (¶ 0044; Fig. 2; control unit).  

Mico Latta and Torrenegra do not explicitly disclose but Rakah does disclose determine, via a sensor located in the vehicle, whether an actual number of guests located in the vehicle is less than or equal to a predetermined maximum number of guests set to have permission to utilize the vehicle, the predetermined maximum number of guests being a maximum capacity of the vehicle (¶ 0005, 0025, 0384, 0453, 0482; at least one sensor configured to detect a current number of passengers in the ridesharing vehicle; compare the sensor data associated with a ridesharing vehicle with a capacity threshold of the ridesharing vehicle, and may determine whether a number of actual passengers within the ridesharing vehicle exceeds a capacity threshold of the ridesharing vehicle).  Mico Latta does not explicitly disclose but Torrenegra does disclose wherein the vehicle is an accommodation vehicle and wherein utilization of the accommodation vehicle includes use of bedding as lodging in the accommodation vehicle (¶ 0058, 0135-0146; sleeping accommodations may include recreational vehicles, ground vehicles; user may specify bedding for reservation).
Mico Latta additionally discloses generate and output an allowance control signal controlling usage of the interior of the vehicle to the vehicle through the transmitter/receiver in response to determining that the actual number of guests in the accommodation vehicle is less than or equal to the predetermined number of guests (¶ 0003, 0044, 0093, 0117-0118; Fig. 2).  
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the rented vehicle use of Torrenegra with the system for reservation of a resource of Mico Latta because Torrenegra teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least the Abstract and ¶ 0055, the invention of Torrenegra is disclosed for use in a system for reservation of a resource such as that of Mico Latta.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the vehicle reservation and confirmation techniques of Rakah with the system for reservation of a vehicle such of Mico Latta and Torrenegra because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Rakah .
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mico Latta in view of Torrenegra, Rakah, and Yanaga et al (PGPub 20190366979, claiming priority to JP 2018-107128) (hereafter, “Yanaga”).  
Regarding Claim 2, Mico Latta in view of Torrenegra and Rakah disclose the limitations of Claim 1.  Mico Latta additionally discloses wherein the processor is further configured to receive in advance a notification of the number of guests who are to utilize the accommodation vehicle, through an input/output device provided in the accommodation vehicle (¶ 0044, 0073 0098-0099; Fig. 2).  Mico Latta does not explicitly disclose but Torrenegra does disclose wherein usage of the vehicle includes usage of the bedding thereof (¶ 0058, 0135-0146).
Mico Latta, Torrenegra, and Rakah do not explicitly disclose but Yanaga does disclose determine whether the actual number of guests in the accommodation vehicle is greater than the number of guests in the notification received in advance (¶ 0029, 0065).
Mico Latta, Torrenegra, and Rakah do not explicitly disclose but Yanaga does disclose output information in response to determining that the actual number of guests is greater than the number of guests in the notification (¶ 0029, 0065).  Mico Latta additionally discloses wherein the information is to request a re-notification of the number of guests who are to utilize the vehicle to the input/output device (¶ 0044, 0119; Fig. 2).  Mico Latta does not 
The motivation to combine the references of Mico Latta, Torrenegra, and Rakah remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the method of reserving use of a vehicle of Yanaga with the system for reservation of a vehicle such of Mico Latta, Torrenegra, and Rakah because Yanaga teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least, the invention of Yanaga is disclosed for use in a system for reservation of a vehicle such as that of Mico Latta, Torrenegra, and Rakah.  
Regarding Claim 6, Mico Latta in view of Torrenegra, Rakah, and Yanaga disclose the limitations of Claim 2.  Mico Latta additionally discloses wherein the processor is further configured to output information to the input/output device (¶ 0059; Fig. 2).  Mico Latta, Torrenegra, and Rakah do not explicitly disclose but Yanaga does disclose said information indicating that the actual number of guests in the vehicle is greater than the predetermined number of guests who are set to have permission to utilize the vehicle, when it is determined that the actual number of guests is greater than the predetermined number of guests (¶ 0029, 0065; if it is determined that the number of users included in the usage request differs from the actual number of users, the vehicle may notify the user or the management server that the number is different).  Mico Latta does not explicitly disclose but Torrenegra does disclose wherein the vehicle is an accommodation vehicle and wherein usage of the vehicle includes usage of the bedding thereof as lodging (¶ 0058, 0135-0146).  The motivation to combine remains the same as for Claim 2.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mico Latta in view of Torrenegra, Rakah, Yanaga, and Moreira da Mota (PGPub 20190066409) (hereafter, “Noreira da Mota”).
Regarding Claim 3, Mico Latta in view of Torrenegra, Rakah, and Yanaga disclose the limitations of Claim 2.  Mico Latta additionally discloses wherein the processor is further configured to receive the number of guests included in the re-notification, which is stored in a memory provided in the accommodation vehicle (¶ 0044, 0114, 0119-0120; Fig. 2; wherein received information is initially stored in buffer memory).  Mico Latta, Torrenegra, Rakah, and Yagata do not explicitly discloses but Noreira da Mota does disclose wherein communication occurs when a connection with the vehicle becomes available (Abstract; ¶ 0192).
The motivation to combine Mico Latta, Torrenegra, Rakah, and Yanaga remains the same as for Claim 2.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the communication priority of Noreira da Mota with the system for reservation of a vehicle of Mico Latta, Torrenegra, Rakah, and Yanaga because Noreira da Mota teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least the Abstract, the invention of Noreira da Mota is disclosed for use in a system for managing the use of vehicles such as that of Mico Latta, Torrenegra, Rakah, and Yanaga.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mico Latta in view of Torrenegra, Rakah, Yanaga, Kim et al (PGPub 20160103690) (hereafter, “Kim”), and Rodriguez et al (PGPub 20180165781) (hereafter, “Rodriguez”).  
Claim 4, Mico Latta in view of Torrenegra, Rakah, and Yanaga disclose the limitations of Claim 2.  Mico Latta additionally discloses wherein the processor is further configured to receive information on each guest of which number is notified in advance or re-notified (¶ 0064-0065).  Mico Latta, Torrenegra, Rakah, and Yanaga do not explicitly disclose but Kim does disclose wherein received information includes a guest's nationality (¶ 0080). 
Mico Latta, Torrenegra, Rakah, and Yanaga do not explicitly disclose but Kim does disclose determine whether a guest having a nationality that does not correspond to a current country among the guests, in accordance with the received information on nationality (¶ 0039, 0080).  Mico Latta additionally discloses wherein the current country is a country where the accommodation vehicle exists (Abstract).  
Mico Latta, Torrenegra, Rakah, Yanaga, and Kim do not explicitly disclose but Rodriguez does disclose output information requesting a guest to input information prescribed in a passport of the guest (Abstract; ¶ 211-212).  Mico Latta, Torrenegra, Rakah, and Yanaga do not explicitly disclose but Kim does disclose said output occurring in response to determining that the guest having the nationality does not correspond to a current country, and wherein the information is collected from the guest whose nationality does not correspond to the current country (¶ 0039, 0080).  Mico Latta additionally discloses wherein the current country is a country where the accommodation vehicle exists; wherein data is displayed and entered via the input/output device (Abstract; ¶ 0098-0099; Fig. 2).  
The motivation to combine Mico Latta, Torrenegra, Rakah, and Yanaga remains the same as for Claim 2.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the user nationality functionality of KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Kim are applicable to the base device (Mico Latta, Torrenegra, Rakah, and Yanaga), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the passport data collection of Rodriguez with the system for reservation of a vehicle of Mico Latta, Torrenegra, Rakah, Yanaga, and Kim because Rodriguez teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least ¶ 0939 and Table 2, the invention of Rodriguez is disclosed for use in a system for reserving sleeping accommodations such as that of Mico Latta, Torrenegra, Rakah, Yanaga, and Kim.
Regarding Claim 5, Mico Latta in view of Torrenegra, Rakah, Yanaga, Kim, and Rodriguez disclose the limitations of Claim 4.  Mico Latta, Torrenegra, Rakah, and Yanaga do not explicitly disclose but Kim does disclose wherein the processor is further configured to determine a language used in accordance with the nationality of the guest having the nationality does not correspond to the current country, in accordance with the information on nationality or the information prescribed in the passport input (¶ 0039, 0080).  Mico Latta additionally discloses wherein the current country is a country where the accommodation vehicle exists; wherein data is displayed and entered via the input/output device (Abstract; ¶ 211-212).
.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mico Latta in view of Torrenegra, Rakah, Yanaga, Chinomi (PGPub 20160240083) (hereafter, “Chinomi”), and Penilla et al (US 9,371,007) (hereafter, “Penilla”).
Regarding Claim 7, Mico Latta in view of Torrenegra, Rakah, and Yanaga disclose the limitations of Claim 2.  Mico Latta additionally discloses the following limitations:
wherein the processor is further configured to receive boarding/alighting location information from a terminal of a user that is set to use the accommodation vehicle (¶ 0074); and
wherein the boarding/alighting location information includes alighting location information on an alighting location (¶ 0074).
Mico Latta, Torranegra, and Rakah do not explicitly disclose but Yanaga does disclose the following limitations:
select the accommodation vehicle usable according to the operating plan (¶ 0031, 0080-0085; Claim 7);
calculate a charge to operate the selected accommodation vehicle according to the operating plan (¶ 0031, 0055, 0070, 0077); and
transmit information on the selected accommodation vehicle and the calculated charge to the terminal (¶ 0043, 0082, 0085).
Mico Latta, Torrenegra, Rakah, and Yanaga do not explicitly disclose but Chinomi does disclose select a parking place of the accommodation vehicle in accordance with the boarding/alighting location information received from the terminal (¶ 0028, 0031-0032, 0035, 
Mico Latta, Torrenegra, Rakah, Yanaga, and Chinomi do not explicitly disclose but Penilla does disclose generate an operating plan including a usage plan of electric power or fuel to be consumed by the accommodation vehicle depending on a facility equipped in the parking place (Column 17, lines 31-60; Column 18, lines 31-62; Column 37, line 54 through Column 38, line 8; Fig. 8; paths determined considering expended charge, wherein both origin and destination have charging units).
Mico Latta, Torrenegra, Rakah, Yanaga, and Chinomi do not explicitly disclose but Penilla does disclose the charge is set to be different when the accommodation vehicle makes a stop in the alighting location as compared to when the accommodation vehicle makes a stop before the accommodating vehicle arrives at the alighting location (Column 18, lines 31-62; Column 37, line 54 through Column 38, line 8; discounts offered for stopping along the route results in different prices stopping along the route and at the destination).  Mico Latta does not explicitly disclose but Torrenegra does disclose wherein the stops include parking for overnight staying (¶ 0058, 0135-0146).
The motivation to combine Mico Latta, Torrenegra, Rakah, and Yanaga remains the same as for Claim 2.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the parking space determination of Chinomi with the system for reservation of a vehicle of Mico Latta, Torrenegra, Rakah, and Yanaga because Chinomi teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least the Abstract, the invention of Chinomi is disclosed for KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least the Abstract, the invention of Penilla is disclosed for use in a system for managing the use of a vehicle such as that of Mico Latta, Torrenegra, Rakah, Yanaga, and Chinomi.
Claims 8, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mico Latta in view of Torrenegra, Rakah, and Ricci (PGPub 20140309864) (hereafter, “Ricci”).
Regarding Claims 8, 11, and 13, Mico Latta in view of Torrenegra and Rakah disclose the limitations of Claims 1, 10, and 12.  Mico Latta, Torrenegra, and Rakah do not explicitly disclose but Ricci does disclose wherein determinations are made in compliance with laws, ordinances, or regulations established in the place where the vehicle is operated (Abstract; ¶ 0628).  Mico Latta additionally discloses said determinations including the predetermined number of guests; wherein the vehicle is an accommodation vehicle (Abstract; ¶ 0093).
The motivation to combine Mico Latta, Torrenegra, and Rakah remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the legal considerations of Ricci with the system for reservation of a vehicle of Mico Latta, Torrenegra, and Rakah because Ricci teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least the .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mico Latta in view of Torrenegra, Rakah, Yanaga, and Ricci.  
Regarding Claim 9, Mico Latta in view of Torrenegra, Rakah, and Yanaga disclose the limitations of Claim 6.  Mico Latta, Torrenegra, Rakah, and Yanaga do not explicitly disclose but Ricci does disclose wherein determinations are made in compliance with laws, ordinances, or regulations established in the place where the vehicle is operated (Abstract; ¶ 0628).  Mico Latta additionally discloses said determinations including the predetermined number of guests; wherein the vehicle is an accommodation vehicle (Abstract; ¶ 0093).
The motivation to combine Mico Latta, Torrenegra, Rakah, and Yanaga remains the same as for Claim 2.  The motivation to combine Mico Latta, Torrenegra, Rakah, and Ricci remains the same as for Claim 8.  
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20100138246 – “Event Management System,” Carey et al, which discloses the selection of a vehicle that will accommodate all passengers in a group; and
PGPub 20160156570 – “Method, Storage Medium Storing Management Program, and Storage Medium Storing Terminal Program,” Mori, which discloses a system for 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628